EXHIBIT 10.1

July 11, 2007

Mr. John Longhouser

4032 Linden Avenue

Dayton, Ohio 45342

Dear John:

The purpose of this letter is to confirm the compensation, benefits and other
terms of the separation agreement between you and MTC Technologies, Inc.
(“MTC”). You and MTC agree as follows:

 

1. You have announced your intent to retire and terminate your employment with
MTC as of July 1, 2007. However, MTC has agreed to extend your actual separation
from employment to be effective at midnight on December 31, 2007 (“Separation
Date”) in consideration of the covenants contained in paragraphs 4, 5, 6 and 7
of this letter and in lieu of paying a lump sum severance payment.

 

2. The compensation and other benefits you are entitled to receive as a result
of your separation are set out in paragraphs 2(a) through (h) below.

 

  (a) In accordance with MTC’s regular payroll schedule you will receive all
earned but unpaid salary through July 1, 2007, plus your earned and unused
vacation time as of such date, less all applicable deductions and withholdings.
You will receive no other consideration except as provided for, and subject to
the conditions, in paragraph 3(a) of this letter.

 

  (b) Your health care coverage benefits through MTC will continue through the
last day of the month in which your Separation Date occurs to the extent that
you are enrolled in such plans, including reimbursement of up to $800 for
premiums paid for Tricare coverage in 2007. Beyond that date, your rights to
continue eligible coverage under COBRA will be provided to you under separate
cover.

 

  (c) After your Separation Date you will have several options available to you
under MTC’s 401(k) plan. You are 100% vested in your 401(k) account and MTC’s
match. You will be provided with additional information regarding your 401(k)
options and contact numbers.

 

  (d) Pursuant to the terms of the governing plan documents, your company-paid
life insurance and accidental death and dismemberment insurance, short-term and
long-term disability coverage will terminate on your Separation Date. You will
receive additional information about your option to continue (on a personal
direct-pay basis) your life insurance, and any additional life coverage you may
be carrying.

 

  (e) MTC will reimburse you for any approved expense reimbursement requests
filed for approved travel taken or other approved expenses incurred prior to
your Separation Date.



--------------------------------------------------------------------------------

  (f) Your account balance in MTC’s 2007 Deferred Compensation Plan will be
distributed in accordance with the plan provisions.

 

  (g) Any other benefits that you may be enrolled in will terminate (pursuant to
the governing plan documents) as of your Separation Date, and you will receive
additional information regarding each such benefit.

 

  (h) All other perquisites that you may be receiving will terminate as of
July 1, 2007.

 

3. In addition to and notwithstanding the foregoing, based on your covenants in
paragraphs 4, 5, 6 and 7 and the attached Release, and conditioned upon your
execution of this letter agreement and the attached Release, you will also
receive:

 

  (a) After the expiration of the seven-day revocation period described in
section 5(d) of the Release, severance pay equal to your current base salary,
less all applicable withholdings and deductions, for the period of July 2, 2007
through December 31, 2007. Such payments will be made on a semi-monthly basis in
accordance with MTC’s normal payroll schedule and will be subject to all
applicable withholdings and deductions.

 

  (b) During the six-month period commencing July 2, 2007 and ending
December 31, 2007 (the “Extended Severance Period”), you will have the right to
(i) participate in the Company’s 401(k) savings plan; (ii) participate in the
MTC company-paid life insurance, accidental death and dismemberment insurance,
short-term and long-term disability coverage; and (iii) continue the medical and
dental benefit coverages that you are currently enrolled in, subject to your
payment of the monthly contribution required by active employees enrolled in the
same coverage and the same tier. After December 31, 2007, continuation of MTC’s
health care coverage is subject to your election to participate in COBRA and the
COBRA insurance coverage terms and conditions at your own full expense.

 

  (c) During the Extended Severance Period, you will have the right to use such
MTC-provided cellular phones, computers and other tools as you were provided
during your employment with MTC.

 

  (d) Any stock option or other option to acquire Common Stock of MTC pursuant
to the 2002 Equity and Performance Incentive Plan or the 2007 Equity
Compensation Plan shall be extended to June 30, 2008 notwithstanding the terms
of any such stock option grant.

 

4. You agree to make no criticism or negative statements about MTC, its
management, its methods of operation, its role as corporate or community
citizen, or its treatment of you and agree not to encourage or aid any person or
entity in the pursuit of any claim or cause of action against MTC, except as
otherwise permitted by law.

 

5.

MTC recognizes and you acknowledge that you possess certain business and
financial information about MTC’s operations, information about new or
envisioned products or services, product research, product specifications,
records, plans, prices, costs, customer lists, concepts and ideas, and that MTC
is the owner of proprietary rights in certain systems, methods, processes,
procedures, technical and non-technical information, research and other things
which constitute valuable trade secrets of MTC. You acknowledge that MTC has a
legitimate interest in protecting such confidential and proprietary information
in order to maintain and enhance a competitive edge within its industry.
Accordingly, you agree that you will not use or remove, duplicate or disclose,
directly or indirectly, to any persons or entities outside MTC any information
or property that constitute trade secrets, which have not been publicly
disclosed. In the event that you are requested or required in a judicial,
administrative or governmental proceeding to disclose any



--------------------------------------------------------------------------------

 

information that is the subject matter of this Paragraph 5, you will provide MTC
with prompt written notice of such request and all related proceedings so that
MTC may seek an appropriate protective order or remedy or, as soon as
practicable, waive your compliance with the provisions of this Paragraph 5.

 

6. You expressly agree that, during the Extended Severance Period and for a
period of two years thereafter, you will not, directly or indirectly, without
the prior written consent of MTC, whether as an individual, partner, joint
venturer, employee, agent, salesperson, consultant, officer, independent
contractor, or owner of any entity, or in any other capacity, alone or in
association with, on behalf of, or for the benefit of, any entity or other
person, induce or attempt to induce any employee of MTC or any of its
affiliates, to terminate his or her services with MTC or any of its affiliates,
as applicable, or to discuss with any employee of MTC or any of its affiliates
the development or operation of any business intended to compete with the
Business of MTC. “Business of MTC” shall mean the business of MTC during the
Severance Period as described in its Annual Report on Form 10-K as filed with
the Securities and Exchange Commission from time to time.

 

7. You agree that, upon request from MTC and for no additional compensation, you
will provide accurate and truthful advice and information to MTC concerning
matters that arose during your employment with MTC and agree to respond to
inquiries of MTC with respect to the transition of your duties and
responsibilities to other employees of MTC. Any such inquiry will be at the
direction of MTC’s President and Chief Operating Officer and will only be
requested during customary and reasonable business hours, and will only be made
within a 45-day period commencing on July 1, 2007.

 

8. You also, upon MTC’s request, will assist and cooperate with it (at
reasonable dates, places, and times) in any threatened or actual adversarial
proceeding (including, without limitation, mediation, arbitration, or any local,
state, or federal agency, department, or court) involving MTC or any of its
affiliates involving matters that occurred during your employment. MTC will
reimburse you for any documented wages lost (of one or more full work day(s))
from your then-current employment and reasonable travel and other incidental
expenses incurred in assisting MTC pursuant to this section 8.

 

9. You expressly agree that, if there is a violation or threatened or intended
violation of any of your promises contained in sections 5 and 6, MTC will be
entitled, in addition to any other remedies available to it, to obtain and
enforce temporary restraining orders, preliminary injunctions, permanent
injunctions, and orders enjoining or restraining such violation or threatened or
intended violation, and you hereby consent to the immediate issuance, without
necessity of posting of bond, of any temporary restraining orders, preliminary
injunctions, permanent injunctions, and orders in any court of competent
jurisdiction.

 

10. On or before December 31, 2007, you will return to MTC’s Director of
Security and Administration all Company Property issued to you or in your
possession, including, without limitation, all telephones, personal or laptop
computers, Blackberry or similar devices, The term “Company property” includes,
without limitation: correspondence, files, e-mails, memos, reports, minutes,
plans, records, surveys, software, confidential and proprietary software,
diagrams, computer printouts, floppy disks, manuals, customer documentation, or
any other medium for storing information, and all copies and reproductions of
the above-referenced items. If applicable, the return of all Company property
includes the complete and effective deletion of all MTC material on your
personal computer upon receipt of your written representation as to such
deletion. You further represent that no MTC documents have been copied and or
transferred in any manner and/or retained, whether in a computer or by paper or
otherwise, by yourself or anyone else at your direction. The information
contained in these documents will not be used by you (or any third party to whom
you have given such documents) for any purpose.

 

11. This agreement is binding upon you and upon your heirs, administrators,
representatives, executors, and assigns and shall inure to the benefit of MTC,
and its successors and assigns.



--------------------------------------------------------------------------------

12. This agreement sets forth the entire agreement between you and MTC and
completely supersedes any and all prior agreements or understandings, whether
oral or written, between you and MTC, and which you agree are enforceable and
survive separation of your employment from MTC in accordance with the terms of
this agreement.

 

13. This agreement shall be governed and construed according to the laws of the
state of Ohio, without giving effect to any choice or conflict of law provision
or rule (whether of the state of Ohio or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the state of
Ohio. You agree irrevocably submit to the jurisdiction of the federal or state
courts located in the state of Ohio over any dispute or proceeding arising out
of or relating to this agreement. You also irrevocably agree that all claims
respecting such disputes or proceedings will be heard and determined in such
courts. You irrevocably waive, to the fullest extent permitted by applicable
law, any objection which you may now or later have to the laying of venue of
such dispute proceeding brought in such court or any defense of inconvenient
forum in connection with same.

Please indicate your acceptance of this agreement by signing the originals of
this letter agreement and the attached Release in the spaces provided, and
return the executed originals to me. You may keep the enclosed duplicate for
your records.

 

MTC Technologies, Inc.

By

 

/s/ Penelope Viteo

  Penelope Viteo   Vice President, Human Resources

 

Agreed to and accepted:

 

/s/ John Longhouser

  John Longhouser

Date: July 20, 2007



--------------------------------------------------------------------------------

RELEASE

Reference is made to the agreement set out in that certain letter agreement
dated July 11, 2007 from MTC Technologies, Inc. to John Longhouser
(“Executive”). The Executive’s employment has been terminated in accordance with
such letter agreement (the “Agreement”) between MTC Technologies, Inc. (the
“Company”) and the Executive.

The Executive is required to sign this Release in order to obtain or retain
certain benefits under the Agreement.

NOW THEREFORE, the Executive agrees as follows:

 

1. Release in Full of All Claims. In exchange for the consideration set forth in
the Agreement, the Executive, for himself, his agents, attorneys, heirs,
administrators, executors, assigns, and other representatives, and anyone acting
or claiming on his or her or their joint or several behalf, hereby releases,
waives, and forever discharges the Company, including its past or present
executives, officers, directors, trustees, board members, members, agents,
affiliates, parent corporation(s), subsidiaries, successors, assigns, and other
representatives, and anyone acting on their joint or several behalf (the
“Releasees”), from any and all known and unknown claims, causes of action,
demands, damages, costs, expenses, liabilities, or other losses that in any way
arise from, grow out of, or are related to the Executive’s employment with the
Company or any of its affiliates and subsidiaries or the termination thereof,
including, without limitation, claims for bonuses, commissions, fringe benefits
and expense reimbursements. By way of example only and without limiting the
immediately preceding sentence, the Executive agrees that he is releasing,
waiving, and discharging any and all claims against the Company and its
Releasees under (a) any federal, state, or local employment law or statute,
including, but not limited to Title VII of the Civil Rights Act(s) of 1964 and
1991, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, applicable state civil rights
law(s) or (b) any federal, state or municipal law, statute, ordinance or common
law doctrine regarding (i) the existence or breach of oral or written contracts
of employment, (ii) negligent or intentional misrepresentations,
(iii) promissory estoppel, (iv) interference with contract or employment,
(v) defamation or damage to business or personal reputation, (vi) assault and
battery, (vii) negligent or intentional infliction of emotional distress,
(viii) unlawful discharge in violation of public policy, (ix) discrimination,
(x) retaliation, (xi) wrongful discharge, (xii) harassment,
(xiii) whistleblowing, or (xiv) breach of implied covenant of good faith.
Notwithstanding the foregoing, the Executive will not give up his right (if any)
to any benefits to which he is entitled under the Agreement or under any
tax-qualified retirement plan of the Company or the Company’s group life
insurance plan, or his rights (if any) under Part 6 of Subtitle B of Title 1 of
the Executive Retirement Income Security Act of 1974, as amended.
Notwithstanding the foregoing, nothing herein shall preclude Executive from
filing a claim of discrimination with the United States Equal Employment
Opportunity Commission.

 

2. No Claims Filed. The Executive affirms that, as of the date of execution of
this Release, he has filed no lawsuit, charge, claim or complaint with any
governmental agency or in any court against the Company or its Releasees, and is
not aware of, or if aware, has disclosed to the Company’s Senior Vice President
- General Counsel any circumstances which would provide grounds for filing any
lawsuit, charge, claim or complaint against the Company or its Releasees.



--------------------------------------------------------------------------------

3. Assistance to Others. The Executive agrees not to assist or cooperate, in any
way, directly or indirectly, with any person, entity or group (other than the
Equal Employment Opportunity Commission or other governmental agency) involved
in any proceeding, inquiry or investigation of any kind or nature against or
involving the Company or any of its Releasees, except as required by law,
subpoena or other compulsory process. Moreover, the Executive agrees that to the
extent he or she is compelled to cooperate with such third parties, he or she
shall disclose to the Company in advance that he or she intends to cooperate and
shall disclose the manner in which he or she intends to cooperate. Further, the
Executive agrees that within three (3) days after such cooperation, he or she
will meet with representatives of the Company and disclose the information that
he or she provided to the third party. This subparagraph is to be broadly
construed and is to include conversations, informal comments, confirmations,
suggestions or advice of any type to third parties, their counsel or their
advisors. Further, if the Executive is legally required to appear or participate
in any proceeding that involves or is brought against the Company or its
Releasees, the Executive agrees to disclose to the Company in advance what he or
she plans to say or produce and otherwise cooperate fully with the Company or
its Releasee.

 

4. No Admission By Company. The Executive understands and acknowledges that the
Company does not admit any violation of law, liability or contravention with
respect to any of his rights and that any such violation, liability or
contravention is expressly denied. The consideration provided for in this
Release and in the Agreement is made for the purpose of settling and
extinguishing all claims and rights (and every other similar or dissimilar
matter) that the Executive ever had or now may have against the Company or its
Releasees to the extent provided in Paragraph 1 of this Release. The Executive
further agrees and acknowledges that no representations, promises or inducements
have been made by the Company other than as appear in the Agreement. The
Executive and the Company further understand and agree that the Agreement shall
not be admissible as evidence in any court or administrative proceeding, except
that either party may submit the Agreement to any appropriate forum in the event
of an alleged breach of the Agreement or a claim by either party concerning the
enforceability or interpretation of the Agreement.

 

5. Additional Agreement. The Executive further agrees and acknowledges that:

 

  (a) The Release provided for herein releases claims and rights to the extent
provided in Paragraph 1 of the Release up to and including the date of this
Release but not any claims that may arise after the date of this Release;

 

  (b) He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his or her choice, fully understands the terms of this
Release and enters into this Release freely, voluntarily and intending to be
bound;

 

  (c) He has had a period of not less than 21 calendar days to review and
consider the terms of this Release prior to its execution; and



--------------------------------------------------------------------------------

  (d) He may, within seven calendar days after execution, revoke this Release.
Revocation will be made by delivering a written notice of revocation to the
Company’s Senior Vice President - General Counsel. For such revocation to be
effective, written notice must be actually received by the Company no later than
the close of business on the seventh calendar day after the Executive executes
this Release. If the Executive exercises his or her right to revoke this
Release, all of the terms and conditions of the Release will be of no force and
effect and the Company will not have any obligation to make payments or provide
benefits to the Executive as set forth in paragraph 3(a) through (d) of the
Agreement.

 

6. Reinstatement or Reemployment. The Executive hereby agrees that if the
Executive applies for reinstatement or reemployment with the Company, neither
the Company nor any of its affiliates and subsidiaries shall incur any liability
by virtue of its or their refusal to hire him or consider him for employment.

 

7. Confidentiality. The Executive agrees that the terms and contents of this
Release and the Agreement, and the contents of the negotiations and discussions
resulting in this Release, shall be maintained by Executive as confidential and
shall not be disclosed to any third party, except for Executive’s legal or
accounting advisors who are bound to maintain such information in
confidentiality and except to the extent as may be required to be disclosed by
law.

IN WITNESS WHEREOF, the Executive has duly executed and delivered this Release
on the date set forth below.

 

 

/s/ John Longhouser

   

Dated: July 20, 2007

  John Longhouser    